Citation Nr: 0916718	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a left 
styloid fracture with degenerative changes, status-post left 
ulnar styloid excision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

Residuals of a left styloid fracture with degenerative 
changes, status-post left ulnar styloid excision did not 
result from the Veteran's military service.  


CONCLUSION OF LAW

Residuals of a left styloid fracture with degenerative 
changes, status-post left ulnar styloid excision were not 
incurred in or aggravated by the Veteran's active duty 
service; nor may they be presumed.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify described above was satisfied by way 
of a letter sent to the Veteran in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  A March 2006 letter also provided notice 
regarding how disability ratings and effective dates are 
assigned if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this 
notification letter was sent after the adjudication of this 
claim, service connection is denied, and as such, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated May 2000 to May 2006.  The Veteran submitted 
private treatment records from points in 1976 and 1977 from 
Dr. H.O., March 1994 from Dr. N.B., October 1997 from Dr. 
F.D., December 1997 from Dr. J.S., October 1997 to January 
1998 from Dr. M.S., April 1999 from Dr. J.T.,  and January 
2003 to February 2003 from Dr. C.E.

The Veteran and his representative suggest that the service 
treatment records may be incomplete.  However, the Board 
notes that the records claimed to be missing by the Veteran 
and his representative from the Rocky Mountain Arsenal are 
associated with the claims folder.

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA medical examination in regard to his 
claim.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claims of service connection.  
Specifically, there is no evidence suggesting that the 
Veteran's claim of a left wrist disability, aside from his 
own statements, may be linked in any way to his military 
service.  There is also no evidence suggesting that the 
Veteran sustained a left wrist injury while in service or 
that a current left wrist disability is related to his 
service.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 1112, 
1113; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, where a Veteran served 90 days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of his left styloid fracture with degenerative 
changes, status-post ulnar styloid excision.  The service 
treatment records indicate that a doctor noted the Veteran 
had (or may have had - the record is unclear) a right wrist 
fracture at some point prior to October 1953.  The Veteran's 
separation examination in June 1954 did not reveal any 
musculoskeletal condition, including any left wrist 
condition.

The Veteran was first noted to complain of pain in his left 
wrist in June 2004.  The doctor noted the Veteran had an 
unchanged old left ulnar styloid fracture and degenerative 
change along the radial aspect of the carpus.  In September 
2004, the Veteran was referred to orthopedics to get a left 
wrist splint and diagnosed with mild left wrist inter-carpal 
degenerative arthritis.  The Veteran had surgery to remove a 
bone chip from the left wrist in August 2005.  In October 
2005 the Veteran was noted to experience decreased pain 
during wrist movements.  The Veteran complained of pain in 
his left wrist again in May 2006 and rated the pain as seven 
on a scale of one to ten.  

In light of the evidence, the Board finds that entitlement to 
service connection for the residuals of a left styloid 
fracture with degenerative changes, status-post left ulnar 
styloid excision is not warranted.  The Board acknowledges 
that the Veteran is currently diagnosed with left wrist 
degenerative arthritis however; there is no indication that 
the Veteran's left wrist degenerative arthritis is related to 
his active service.

The Veteran has submitted several statements detailing a 
fractured left wrist while in service in 1953 or 1954.  In 
these statements he indicates that he sought treatment for 
his left wrist.  However, there is no record of complaints, 
diagnosis, or treatment for a left wrist condition in 
service.  

The Veteran does not indicate any treatment or complaints of 
pain between the reported fracture in 1953 and his first 
reported treatment in 1995.  Further, he has been regularly 
treated for knee and back pain since his active service and 
was not noted to have any wrist pain or condition in these 
treatment records.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence of a left wrist condition until 
nearly 50 years after separation from service.  This is 
significant evidence against the claim.  As such, entitlement 
to service connection must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a left styloid fracture with degenerative 
changes, status-post left ulnar styloid excision, the 
doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for residuals of a left 
styloid fracture with degenerative changes, status-post left 
ulnar styloid excision, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


